 1 McGREGOR W. SCOTT
   United States Attorney
 2 BRIAN W. ENOS
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, Ca 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                                  UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                          Case No: 1:19-cr-00243 DAD/BAM

12                                Plaintiff,            STIPULATION TO CONTINUE APRIL 13, 2020
                                                        STATUS CONFERENCE TO JULY 27, 2020;
13                                                      ORDER

14                          v.
                                                        Ctrm:    8
15
                                                        Hon. Barbara A. McAuliffe
16   LOUIE SANTIAGO SEJA, JR.,

17                                Defendant.

18
19

20          This case is set for a status conference on April 13, 2020. On March 17, 2020, this Court issued
21 General Order 611, which suspends all jury trials in the Eastern District of California scheduled to

22 commence before May 1, 2020. This General Order was entered to address public health concerns

23 related to COVID-19.

24           Although the General Order addresses the district-wide health concern, the Supreme Court has
25 emphasized that the Speedy Trial Act’s end-of-justice provision “counteract[s] substantive open-
26 endedness with procedural strictness,” “demand[ing] on-the-record findings” in a particular case. Zedner

27 v. United States, 547 U.S. 489, 509 (2006). “[W]ithout on-the-record findings, there can be no

28                                                      1
 1 exclusion under” § 3161(h)(7)(A). Id. at 507. And moreover, any such failure cannot be harmless. Id.

 2 at 509; see also United States v. Ramirez-Cortez, 213 F.3d 1149, 1153 (9th Cir. 2000) (explaining that a

 3 judge ordering an ends-of-justice continuance must set forth explicit findings on the record “either orally

 4 or in writing”).

 5           Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as both mandatory

 6 and inexcusable—the General Order requires specific supplementation. Ends-of-justice continuances

 7 are excludable only if “the judge granted such continuance on the basis of his findings that the ends of

 8 justice served by taking such action outweigh the best interest of the public and the defendant in a
 9 speedy trial.” 18 U.S.C. § 3161(h)(7)(A). Moreover, no such period is excludable unless “the court sets

10 forth, in the record of the case, either orally or in writing, its reason or finding that the ends of justice

11 served by the granting of such continuance outweigh the best interests of the public and the defendant in

12 a speedy trial.” Id.

13           The General Order excludes delay in the “ends of justice.” 18 U.S.C. § 3161(h)(7) (Local Code

14 T4). Although the Speedy Trial Act does not directly address continuances stemming from pandemics,

15 natural disasters, or other emergencies, this Court has discretion to order a continuance in such

16 circumstances. For example, the Ninth Circuit affirmed a two-week ends-of-justice continuance

17 following Mt. St. Helens’ eruption. Furlow v. United States, 644 F.2d 764 (9th Cir. 1981). The court

18 recognized that the eruption made it impossible for the trial to proceed. Id. at 767-68; see also United
19 States v. Correa, 182 F. Supp. 326, 329 (S.D.N.Y. 2001) (citing Furlow to exclude time following the

20 September 11, 2001 terrorist attacks and the resultant public emergency). The coronavirus is posing a

21 similar, albeit more enduring, barrier to the prompt proceedings mandated by the statutory rules.

22           In light of the societal context created by the foregoing, this Court should consider the following

23 case-specific facts in finding excludable delay appropriate in this particular case under the ends-of-

24 justice exception, § 3161(h)(7) (Local Code T4). If continued, this Court should designate a new date

25 for the status conference. United States v. Lewis, 611 F.3d 1172, 1176 (9th Cir. 2010) (noting any
26 pretrial continuance must be “specifically limited in time.”

27 ///

28                                                          2
 1                                              STIPULATION

 2         THE PARTIES HEREBY STIPULATE, through their respective attorneys of record, Assistant

 3 United States Attorney Brian W. Enos, counsel for the government, and Galatea R. DeLapp, counsel for

 4 defendant Louie Santiago Seja, Jr. (“defendant”), that this action’s Monday, April 13, 2020 status

 5 conference be continued to Monday, July 27, 2020, at 1:00 p.m. The parties likewise ask the court to

 6 endorse this stipulation by way of formal order.

 7         The parties base this stipulation on good cause. Specifically,

 8         1. The government has thus far provided 913 pages of discovery to defense counsel. Defense

 9             counsel continues with her review and analysis of these items.

10         2. Pursuant to directives located within the Adam Walsh Act, the above discovery did not

11             include imaged copies of electronic devices that contain child pornography. Accordingly, in

12             order for the defense to complete its review of all of the evidence underlying the

13             government’s charges, it will need access to imaged copies of these devices, whether through

14             an expert or other member of the defense’s legal team. Counsel for the government will

15             assist with arranging the logistics of this review at Homeland Security Investigations,

16             likewise in accord with the Adam Walsh Act.

17         3. However, in light of the current (and spreading) COVID-19 pandemic, counsel for the

18             government learned on April 3, 2020 from separate computer forensics analysts at Homeland

19             Security Investigations (who respectively work at the Bakersfield and Fresno offices) that the

20             ability of HSI offices throughout the Eastern District of California is currently diminished

21             and delayed in light of this pandemic.

22         4. Counsel for the parties will work to facilitate the defense’s ability to analyze all evidence in

23             this case by the requested continuance date of July 27, 2020. The parties further expect to be

24             able to meaningfully engage in discussions regarding a possible resolution of this case by that

25             time.

26         5. The parties therefore stipulate that the period of time from April 13, 2020, through July 27,

27             2020, is deemed excludable pursuant to 18 U.S.C. §§ 3161(h)(7)(A) and 3161(h)(7)(B)(i) and

28                                                       3
 1             (iv) because it results from a continuance granted by the Court at the parties’ request on the

 2             basis of the Court’s finding that the ends of justice served by taking such action outweigh the

 3             best interest of the public and the defendant in a speedy trial.

 4          IT IS SO STIPULATED.

 5

 6    Dated: April 3, 2020                                    MCGREGOR W. SCOTT
                                                              United States Attorney
 7

 8                                                      By: /s/ BRIAN W. ENOS
                                                            BRIAN W. ENOS
 9                                                          Assistant United States Attorney
10
                                                           (As authorized 4/6/20)
11
     Dated: April 6, 2020                         By:      /s/ Galatea R. DeLapp
12                                                         Galatea R. DeLapp, Esq.
                                                           Attorney for Defendant
13                                                         Louie Santiago Seja, Jr.
14

15

16

17

18
19

20

21

22

23

24

25
26

27

28                                                        4
 1                                                 ORDER

 2          IT IS ORDERED that the status hearing currently set for April 13, 2020 at 1:00 pm is continued

 3 until July 27, 2020 at 1:00 pm before Magistrate Barbara A. McAuliffe.

 4          IT IS FURTHER ORDERED THAT the period of time from April 13, 2020, through July 27,

 5 2020, is deemed excludable pursuant to 18 U.S.C. §§ 3161(h)(7)(A) and 3161(h)(7)(B)(i) and (iv)

 6 because it results from a continuance granted by the Court at defendants’ request on the basis of the

 7 Court’s finding that the ends of justice served by taking such action outweigh the best interest of the

 8 public and the defendant in a speedy trial.
 9 IT IS SO ORDERED.

10
        Dated:    April 6, 2020                              /s/ Barbara   A. McAuliffe            _
11                                                    UNITED STATES MAGISTRATE JUDGE
12

13

14

15

16

17

18
19

20

21

22

23

24

25
26

27

28                                                       5
